One Jake Brown Road Old Bridge, NJ 08857 Tel: 732-679-4000 Fax: 732-679-4353 www.blondertongue.com FOR IMMEDIATE RELEASE: Blonder Tongue Reports Third Quarter & Nine Months 2009 Results OLD BRIDGE, NEW JERSEY, November 10, 2009 – Blonder Tongue Laboratories, Inc. (NYSE Amex:“BDR”) - Q3 2009 Sales:$6,843,000 (a decrease of 29.5% relative to Q3 2008) - Q3 2009 Earnings from Continuing Operations:Breakeven - 9 Month 2009 Sales: $22,033,000 (a decrease of 12.4% relative to 9 months 2008) - 9 Month 2009 Earnings from Continuing Operations:Breakeven Blonder Tongue (NYSE Amex: “BDR”) today announced its sales and results for the third quarter and nine months ended September 30, 2009.Net sales for the third quarter 2009 were $6,843,000, compared to $9,709,000 for the third quarter 2008.Earnings from continuing operations after income taxes were $2,000 or less than $0.01 per share for third quarter 2009, compared to $50,000 or $0.01 per share in third quarter 2008.For the nine months ended September 30, 2009, sales were $22,033,000, compared to $25,155,000 in the comparable period of 2008.Loss from continuing operations after taxes was $(1,000) or less than $0.01 per share, compared to $(630,000) or $(0.10) per share for the comparable period of 2008. Commenting on the third quarter and the first nine months of 2009, Chairman and Chief Executive Officer James A. Luksch noted, “Despite the drop in third quarter sales over last year, the strength of our first quarter and continued gross margin improvements have allowed us to essentially break even for the first nine months of the year.Our gross margin for the first nine months in 2009 was 39.5%, whereas in 2008 it was 32.6%.We were pleased in the sequential growth of 9.4% in our third quarter 2009 sales as compared to our second quarter 2009.Our cash flow remains relatively neutral, and we continue to operate without the need to access our line of credit.We believe the Company is comparatively healthy in a difficult economic environment.”Luksch continued, “Our performance in the third quarter is an indication that the anticipated economic recovery has not yet reached our markets; however, we believe that the demand is there and should be realized.Our challenge is to expand our new product coverage to take maximum advantage of the inevitable return of optimism and growth in capital spending.” The decrease in sales is primarily attributed to a decrease in demand for the Company’s products across all product lines, resulting from the general deterioration in economic conditions.Analog headend products were $2,507,000 and $3,390,000 and digital products were $1,756,000 and $3,304,000 in the third three months of 2009 and 2008, respectively.The category for “digital products” includes both digital transition products (those required with the FCC mandated digital conversion of broadcast channels, which is now complete) and the Company’s latest product offerings, including high definition encoders and soon to be released EdgeQAM.The decrease in digital transition product sales was offset by an increase in sales of HD encoders.“The entire market for encoders and EdgeQAM is very large (hundreds of millions of dollars per year) and growing.Blonder Tongue expects to get more than its share of that growth,” Mr. Luksch added.“We will begin shipping our EdgeQAM product into the hospitality market in the fourth quarter and I firmly believe that we are well poised for the inevitable rebound in business, with the right products for the market segments with the greatest potential.” Blonder Tongue Laboratories, Inc. provides professional solutions for content contribution, distribution and video delivery to the home or business, serving cable, broadcast, satellite, IPTV, institutional and professional video markets.With nearly 60 years of experience, the Company designs, manufactures, sells and supports an equipment portfolio of digital and core analog video solutions, as well as high speed data and telephony for distribution over coax, fiber and IP networks.Additional information on Blonder Tongue and its products can be found at www.blondertongue.com. “Safe
